Order affirmed, without costs, on the opinion at the Appellate Division. We would hut add that the prior appeals did not preclude that court or this from approving the plan promulgated under the doctrine of law of the case (see, generally, Dall v. Time Inc., 252 App. Div. 636, 641, affd. 278 N. Y. 635, mot. for rearg. den. 278 N. Y. 718; Scott & Co. v. Scott, 186 App. Div. 518, 526; Master of Collins, 20 Misc 2d 283, 284 ; 5B C. J. S., Appeal & Error, § 1964, pp. 550-554; Ann., Law of the Case—Erroneous Decision, 87 ALR 2d 271, 275 et seq.). Under the circumstances the present plan became effective as of the time provided in the local law, the plan having been ultimately sustained.
Concur: Chief Judge Fulo and Judges Burke, Breitel,, Jasen, Cabrleulj, Jones and Wachxler.